[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE DATED APRIL 18, 1992
In the first count of her complaint, plaintiff alleges that, as an independent contractor, she had an agreement with CIGNA Corporation to provide services in connection with a "DB Booklet Project." She further alleges that the defendant breached this agreement by not providing the amount of work guaranteed by the agreement and thereafter refusing to pay her for such work. The second count repeats the allegations of the first count and alleges a claim under CT Page 7336 CUTPA.
Defendant moves to strike the second count, claiming that it does not allege facts legally sufficient to support a claim under CUTPA because CUTPA does not apply to employer/employee relationships. While this may be so, defendant has referred the court to no cases which involve contracts between companies and independent contractors. The court finds that count 2 does in fact state a cause of action under CUTPA.
Accordingly, the motion to strike is denied.
ALLEN, J.